NO.
12-07-00154-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
IN RE: PEGGY DOOLEY WELCH,
RELATOR     §          ORIGINAL
PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
            On this August 15, 2007, this court
delivered an opinion conditionally granting the petition for writ of mandamus
filed by Peggy Dooley Welch as relator. 
That opinion ordered Respondent to withdraw the alias capias warrant for
Dooley’s arrest, dismiss the judgment nisi entered relative to the bond
forfeiture, and enter an order discharging Welch from probation.  Subsequently, on August 30, 2007, Respondent
signed an order complying with this court’s order and opinion of August 15,
2007.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
 
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
 
Opinion delivered August 31,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
(DO NOT PUBLISH)